Citation Nr: 1614313	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, which included service in the Republic of Vietnam from September 1969 to May 1970.  According to the Veteran's DD-214 and a January 2010 memo from the Joint Services Records Research Center (JSRRC) Coordinator, his military occupational specialties were Ammo Tech and Wireman.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a VA Form 9 dated in January 2013, the Veteran expressed his desire for a Travel Board hearing.  However, in several submissions dated between September 2014 and February 2016, the Veteran indicated his desire to withdraw his hearing request.  Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The record reflects that in August 2015, after the January 2013 Statement of the Case was issued, the Veteran's attorney submitted a brief and additional evidence in support of the Veteran's claim, including a mental disorders disability benefits questionnaire (DBQ) completed by licensed psychologist H.H.G., Ph.D., a letter from H.F., a long-time friend of the Veteran's, and a letter from R.M., the Veteran's son.  As the Veteran's representative included a signed statement indicating that the Veteran waived initial review of this evidence by the Agency of Original Jurisdiction (AOJ), the Board may adjudicate the claim with no prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c).  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system includes VA treatment records dating from March 2010 to December 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to this appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a had current diagnosis of PTSD at any time during the pendency of this appeal.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has anxiety disorder as a result of his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for anxiety disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006).  

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The RO provided pre-adjudication VCAA notice, by letter, in March 2009.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate his service connection claim, the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by the VA, and the provisions for disability ratings and for the effective date of claims.  As the Veteran was claiming entitlement to service connection for PTSD, the RO also included a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD (PTSD questionnaire), for the Veteran to complete.  The Board finds that the VA has therefore fulfilled its duty to notify the Veteran.  

	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Personnel records, available service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Board observes that the Veteran's claims file includes some active duty service treatment records: a September 1967 report of medical history, a May 1970 report of medical examination, and an immunization record, in addition to treatment records from the Veteran's service in the reserves.  Thus, it appears that a complete set of the Veteran's service treatment records are missing through no fault of his own.  In such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

With respect to missing service treatment records, in a March 2009 letter, the RO notified the Veteran of the unavailability of service treatment records for the Veteran's active duty period of service.  This letter informed the Veteran of alternative forms of evidence that he could substitute for the missing service treatment records.  

As noted above, in March 2009, the VA sent a letter to the Veteran that, in pertinent part, requested that he complete a PTSD questionnaire.  Based on the Veteran's completed PTSD questionnaire and a review of the Veteran's personnel records, the JSRRC Coordinator issued a memo in January 2010 concluding that the Veteran participated in combat as defined in Pentecost v. Principi, 16 Vet. App. 124 (2002).  As such, the Board finds that no additional efforts to verify the Veteran's claimed stressors are necessary prior to adjudicating the Veteran's claim.  

In March 2010, the Veteran was afforded a VA PTSD examination.  The VA examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and provided opinions regarding the Veteran's claimed condition.  The opinions provided were thorough and fully adequate, and the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for the VA to comply with its duty to assist.  

II.  Entitlement to Service Connection

	Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness. See Layno, 6 Vet. App. at 469.  

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See, e.g., id.  

	Factual Background

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  The Veteran essentially contends that his acquired psychiatric disorder is due to his service in the Republic of Vietnam.  As set forth in a March 2009 PTSD questionnaire, the Veteran was exposed to incoming fire at Camp Books in Vietnam.  The Veteran described an incident when he was working on top of a telephone pole, and a round of shots hit the pole.  Although the shots missed the Veteran, pieces from the pole hit him.  The Veteran also reported an incident involving a Marine stepping on a land mine at Camp Books.  

A January 2010 JSRRC memo provides that the Veteran served in the Republic of Vietnam from September 1969 to May 1970 and that his military occupational specialty was Wireman.  With respect to the Veteran's reports of experiencing incoming fire attacks while serving in Danang, the memo provides that the Veteran's personnel records supported the reported date, unit assignment, and location.  Additionally, the memo notes that the Air Base Defense reported 4 stand-off rounds impacting the base in December 1969.  As such, the JSRRC Coordinator concluded that the Veteran participated in combat.  

In a September 1967 report of medical history on entrance into service, the Veteran denied any history of psychiatric symptoms, including depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  In a May 1970 report of medical examination on separation from service, there are no noted psychiatric abnormalities.  

The Veteran's service treatment records pertaining to his service in the reserves are also negative for complaints of, or treatment for, anxiety or other psychiatric symptoms.  In reports of medical examination dated in August 1982, July 1986, August 1990, and March 1995, the Veteran was clinically evaluated as normal with respect to psychiatric issues.  In corresponding reports of medical history, the Veteran denied any history of psychiatric symptoms, including depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  

According to a VA psychiatry evaluation dated in February 2009, the Veteran reported that he had been suffering from depression and insomnia stemming from his service in Vietnam.  The Veteran reported that upon returning from Vietnam, he would have nightmares and felt very anxious; although the Veteran reported improvements in his symptoms, he maintained that he never gets more than a few hours of sleep.  The treatment record notes that the Veteran had no prior psychiatric diagnoses or treatment.  According to the Veteran, he never sought help for his psychiatric symptoms because he believed that only people who experienced gunshot wounds or lost limbs acquired PTSD.  The Veteran was positive for intrusive memories, avoidance behavior, anhedonia, feeling of detachment or estrangement from others, restricted range of affect, continued sense of foreshortened future, poor sleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The physician assistant's assessment was PTSD.  

At a March 2009 VA psychiatry follow-up to clarify the Veteran's diagnosis, the Veteran was diagnosed with generalized anxiety disorder.  The Veteran denied depressive symptoms but admitted to possible anxiety.  The Veteran endorsed symptoms of mind racing with worries, strong feelings of impending doom, restlessness, difficulty concentration, easy fatigability, and excessive worry.  Although the VA social worker noted that the Veteran experienced trauma in Vietnam and acknowledged that the Veteran was tearful and anxious when discussing it, the social worker opined that the Veteran's symptoms did not center on his trauma account.  According to the social worker, the Veteran reported minimal symptoms of PTSD, and some of the Veteran's symptoms could overlap with the anxiety that he was currently experiencing.  The social worker opined that the Veteran did not meet the "B" and "C" criteria for PTSD, and the Veteran agreed with her assessment.  

Beginning in April 2009, the Veteran attended counseling and group therapy at Vet Center for PTSD-related symptoms secondary to Vietnam deployment experiences.  According to the April 2009 intake report and August 2009 assessment, the Veteran reported nightmares and intrusive thoughts, in addition to persistent irritability with anger outbursts, which began immediately following his return from Vietnam.  With respect to his service in Vietnam, the Veteran reported exposure to artillery attack 1 to 2 times weekly when repairing wiring near the perimeter of the base; he described one occasion when mortar hit the pole on which he was working, and he was sprayed with pieces of the telephone pole.  Vet Center progress notes dated from April 2009 to November 2009 do not include diagnoses; however, they reflect that a focus of the Veteran's counseling was his military history and unresolved anxiety attributed to war zone experiences.  

The Veteran was afforded a VA PTSD examination in March 2010.  According to the examiner, the Veteran described a vague history of mild, anxious mood with no clear onset; his only reported symptoms were muscle tension and a general sense of foreboding that something bad was going to happen to his family members.  The Veteran also detailed that he had disrupted sleep patterns characterized by initial and middle insomnia.  The Veteran did not describe any significant interference with daytime activities attributed to his insomnia; however, the examiner noted that poor sleep might be contributing to the Veteran's increased irritability.  The Veteran denied hallucinations, panic attacks, homicidal thoughts, or suicidal ideations.  The Veteran described his combat stressors, including being shot at when he was on a pole fixing wire lines and seeing wounded soldiers as they were brought back to base.  The examiner found that the Veteran met the DSM-IV stressor criterion based on his combat exposure in Vietnam.  However, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the Veteran reported some anxiety symptoms that were clinically distressing, but they did not contribute to social or functional impairment.  The examiner detailed that the Veteran's reported symptoms were not of the number, frequency, or intensity sufficient for a PTSD diagnosis.  The examiner also noted that while the Veteran reportedly experienced PTSD-related symptoms in the few years immediately following his return from Vietnam, based on the Veteran's representations, these symptoms largely resolved.  The examiner pointed to the Veteran's reports of medical history dated in 1982, 1986, and 1995, in which he consistently denied any difficulties related to depression or anxiety.  The examiner acknowledged that one VA provider rendered a PTSD diagnosis, but she also noted that another provider did not and that the Veteran agreed with the negative PTSD assessment at that time.  The examiner listed the Veteran's diagnosis as anxiety disorder, not otherwise specified, and opined that the Veteran's anxiety symptoms appeared to be unrelated to his military service.  

A May 2010 letter from the Veteran's counselor at Vet Center states that the "majority of [the Veteran's] issues are the direct result of his deployment/combat experiences."  The counselor, a licensed social worker, noted that although the Vet Center does not provide diagnoses, he was qualified to provide a diagnosis as an independent practitioner.  According to the counselor, the Veteran displayed symptoms that were related to PTSD, and he was receiving readjustment counseling to address those issues.  

At an October 2010 VA mental health assessment, the Veteran reported anxiety and depression symptoms since returning from Vietnam.  The Veteran maintained that he did not seek treatment earlier because he believed that his symptoms reflected how all war veterans felt.  The treating social worker noted that although the Veteran had been tested for PTSD and was said not to meet the criteria, he certainly had PTSD-related symptoms, in addition to depression, anxiety, some mild psychotic episodes, and mild paranoia.  The clinical impression included depression, not otherwise specified, anxiety, and rule out PTSD.  

According to a November 2010 VA psychiatry intake evaluation report, the Veteran reported difficulty sleeping since his service in Vietnam, nightmares approximately twice weekly, some of which involved being shot at while working on communications in Vietnam, and daytime sleepiness.  The Veteran also reported forgetfulness and irritability, though the Veteran noted that he has learned to control his irritability and anger by not expressing it.  The psychiatrist's assessment was anxiety disorder, not otherwise specified, with possible partial symptoms of PTSD; history of snoring and daytime sleepiness; and history of alcohol abuse in remission.  The psychiatrist noted that some of the Veteran's anxiety symptoms appeared to be related to Vietnam and could be residual partial symptoms of PTSD.  

A February 2011 VA psychiatry note provides that the Veteran continued to experience symptoms such as short frustration tolerance, falling asleep with difficulty, and waking from anxiety-based dreams.  The psychiatrist's assessment was anxiety, not otherwise specified (rule out PTSD).  

In April 2011, the Veteran began outpatient psychiatry treatment at the VA.  The initial treatment report notes that the Veteran had a 42-year history of recurrent major depression in the context of PTSD/generalized anxiety disorder and alcohol dependence (self-reduced by the Veteran over the 22 years prior).  The treatment record notes that the Veteran had depressive symptoms that occurred on a fairly regular basis, such as depressed moods up to hours at a time, crying spells, initial, middle, and terminal insomnia, variable appetite, anhedonia, easy fatigability, and decreased concentration and/or decreased productivity in carrying out such goal-directed tasks as housework and completing activities of daily living.  The Veteran reported few manic/mixed-type bipolar symptoms, such as decreased concentration and easy irritability, but no recent episodes of poor judgment.  With respect to PTSD symptoms, the Veteran reported several symptoms due to past exposure to combat and recurrent dreams of those events occurring 2 to 4 times weekly, such as significant problems with initial, middle, and/or terminal insomnia.  The Veteran recognized issues with controlling anger, emotional lability, accompanying hypervigilance, easy startle reaction, significant distrust of others, avoidance behaviors toward such issues as wartime discussions about Vietnam, significant trouble socializing outside of his family, difficulties within his family and/or current relationship (such as occasional verbal arguments and decreased intimacy), and decreased recreational or leisure-time activities.  The Veteran admitted to occasional flashbacks or other dissociative symptoms apart from those that occur surrounding his sleep and nightmares.  The Veteran acknowledged the absence of auditory, visual, tactile, or olfactory hallucinations associated with wartime events from his past.  The Veteran admitted to past self-medication with alcohol.  The psychiatrist's assessments included PTSD (primary diagnosis); generalized anxiety disorder (possible secondary diagnosis); recurrent major depressive disorder, moderate (secondary diagnosis); and alcohol dependence, in full remission (secondary diagnosis).  

VA psychiatry treatment records through January 2015 show that the Veteran continued to receive psychiatric treatment approximately every several months.  A review of these records shows that the Veteran continued to report the depressive, manic/mixed-type bipolar, and PTSD symptoms listed above.  Beginning in December 2013, the Veteran's diagnoses were listed as PTSD (primary diagnosis); generalized anxiety disorder (possible secondary diagnosis); recurrent major depressive disorder, minor (secondary diagnosis); and alcohol dependence, in full remission (secondary diagnosis).  At a June 2014 VA psychiatry treatment, the Veteran noted that he was having problems with his memory and was interested in a "memory medication"; the Veteran wondered whether his memory issues were due to dementia or to PTSD.  Beginning in June 2014, the diagnoses listed in VA psychiatry treatment records also included dementia, NOS (secondary diagnosis).  

An August 2015 letter from H.A., the Veteran's long-time friend and former co-worker, provides that at times, the Veteran would not speak during an entire workday, and he appeared anxious, nervous, and angry at all times.  H.A. noted that the Veteran often isolated himself and avoided discussions of his experiences in Vietnam.  However, H.A. reported that the Veteran expressed that he struggled with his symptoms for many years, that his nightmares frequently bothered him, and that loud noises startle him.  H.A. remarked that the Veteran becomes irritated easily and fights and argues over small issues.  

In an August 2015 letter, R.M., the Veteran's son, maintained that the Veteran withheld the emotional distress he experienced as a result of serving in Vietnam.  R.M. described occasions during his childhood when the Veteran became easily startled and short-tempered.  R.M. also noted how his mother and other family members believed that the Veteran changed after service; prior to his military service, the Veteran was easy-going, happy, and friendly.  

In an August 2015 mental disorders DBQ, licensed psychologist H.H.G., Ph.D. listed a diagnosis of unspecified anxiety disorder.  According to the DBQ, there were no other mental disorder diagnoses pertaining to the Veteran's condition.  Applicable symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideations, impaired impulse control, visual hallucinations, and persistent danger of hurting self or others.  The Veteran also maintained that due to his tinnitus, which involves constant ringing in his ears, he has difficulty following conversations, which makes him irritable.  

In completing the DBQ, the examiner interviewed the Veteran, reviewed his claims file, including VA mental health treatment records dating from 2009 to 2015 and the March 2010 VA PTSD examination report, referenced letters from H.A. and R.M., and cited to various medical literature  The examiner provided that the Veteran endorsed symptomatology of anxiety disorder, as he was vague with responses, suspicious, and seemed rather paranoid when speaking with the examiner; the examiner also indicated that the Veteran seemed cautious.  The examiner opined that the Veteran suffers from unspecified anxiety disorder that more likely than not began in military service, has continued uninterrupted to the present, and prevents him from maintaining substantially gainful employment.  The examiner also opined that the Veteran's anxiety is more likely than not aggravated by his service-connected tinnitus.  

	Analysis

As an initial matter, the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

At the outset, based on the Veteran's reports of being shot at while fixing wire lines during service in Vietnam, the JSRRC memo concluding that the Veteran participated in combat, and the March 2010 VA examiner's opinion that the Veteran met the DSM-IV stressor criterion due to combat exposure, the Board concedes a combat-related stressor in the Veteran's case.  Thus, the Shedden element of an in-service incurrence of an injury, or stressor, is met.  See id.

With respect to the Shedden element of a current disability, the weight of the evidence of record is against a finding that the Veteran has a current diagnosis of PTSD.  As reflected above, the Veteran's record contains conflicting diagnoses with respect to PTSD.  Of significant note, some of the PTSD assessments appear to be of a speculative nature, as indicated by the "rule out PTSD" designations.  Additionally, treatment records such as the March 2009 psychiatry follow-up note and the November 2010 VA psychiatry intake evaluation acknowledge PTSD-related symptoms but nevertheless include assessments of anxiety disorder rather than PTSD.  As noted in the March 2009 VA psychiatry follow-up, although the Veteran had experienced trauma in Vietnam, the Veteran's symptoms did not center on his trauma account; as such, the Veteran did not meet the "B" and "C" criteria for PTSD, and the Veteran agreed with the provider's assessment.  The March 2010 VA examiner also opined that the Veteran did not meet the criteria for PTSD, as his reported symptoms were not of the number, frequency, or intensity sufficient for such diagnosis.  The examiner acknowledged that while the Veteran may have experienced more serious PTSD symptoms in the first few years immediately following his return from Vietnam, his symptoms appeared to have largely resolved at the time of the VA examination.  Additionally, the August 2015 DBQ provides that aside from unspecified anxiety disorder, there are no other pertinent mental disorder diagnoses.  The Board acknowledges that VA psychiatry treatment records dating from 2011 to 2015 include primary diagnoses of PTSD.  While these treatment records include duplicated lists of depressive, manic/mixed-type bipolar, and PTSD symptoms, these lists appear to be solely based on the Veteran's reports.  Additionally, there are no accompanying rationales to explain the PTSD diagnoses in these treatment records.  Thus, although the evidence of record includes PTSD diagnoses, other more probative evidence of record is against a finding that the Veteran has a current diagnosis of PTSD for the purpose of entitlement to service connection for an acquired psychiatric disorder.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Nevertheless, a current diagnosis of anxiety disorder is established through competent medical evidence of record, including the March 2010 VA PTSD examination report and August 2015 mental disorders DBQ, both of which include rationales for such diagnosis, and VA treatment records.  Thus, the Board finds that the Veteran has satisfied the Shedden element of a current disability.  See Shedden, 381 F.3d at 1167.  

The Board must therefore consider whether there is a nexus between the Veteran's currently-diagnosed anxiety disorder and his active service.  The Board notes that there are conflicting medical opinions as to whether it is more likely than not that the Veteran's anxiety disorder is the result of active service.  

The Board acknowledges that the March 2010 VA examiner opined that the Veteran's anxiety symptoms appear to be unrelated to the Veteran's military service.  The examiner's opinion appears to be based, at least in part, on the Veteran's report that symptoms such as irritability and difficulty sleeping largely resolved after the first few years immediately following his return from Vietnam.  The examiner also noted that the Veteran consistently denied any difficulties with depression or anxiety in reports of medical history dated in 1982, 1986, and 1995.  

However, VA treatment records and the August 2015 DBQ tend to suggest that the Veteran's anxiety symptoms have not largely resolved.  For instance, VA psychiatry treatment records dating from 2011 to 2015, as well as the August 2015 DBQ, show that the Veteran continues to experience a variety of psychiatric symptoms, including initial, middle, and terminal insomnia; decreased concentration; easy irritability; difficulty establishing and maintaining relationships; and recurrent combat-related nightmares as often as 2 to 4 times per week.  Finally, with respect to the Veteran denying difficulties with depression or anxiety in reports of medical history following active service, the Board notes that at the February 2009 VA psychiatry evaluation, the Veteran reported that he never sought help for his psychiatric symptoms because he believed that only people who experienced certain physical injuries, such as gunshot wounds or loss of limbs, acquired PTSD.  The Board notes that the Veteran is competent to report his history, and the Board has no reason to doubt the Veteran's explanation for why he did not report psychiatric symptoms or seek psychiatric treatment or counseling prior to 2009.  

Crucially, several providers have opined that the Veteran's anxiety disorder and related symptoms are likely due to his combat-related experiences in Vietnam.  As noted above, in May 2010, the Veteran's Vet Center counselor wrote that the majority of the Veteran's issues were the "direct result" of his combat-related experiences, and the Veteran was receiving readjustment counseling to address these issues.  Given that the Vet Center counselor met with the Veteran during individual therapy sessions, it is reasonable to assume that he was well-acquainted with the Veteran's history and symptomatology.  A November 2010 VA psychiatry intake evaluation notes that some of the Veteran's anxiety symptoms appear to be related to his service in Vietnam.  Similarly, VA psychiatry treatment records dating from April 2011 to January 2015 attribute symptoms such as recurrent combat-related nightmares to past exposure to trauma during wartime and/or a history of significant risk to life and well-being through acts of combat.  Finally, in reaching her opinion that the Veteran's anxiety is more likely than not related to his military service, the August 2015 DBQ examiner relied on pertinent medical documents, including VA mental health treatment records from 2009 to 2015, an evaluation and clinical interview of the Veteran, and various medical literature.  As such, the DBQ examiner's opinion appears to be both fully informed and reliable.  

Accordingly, there is an approximate balance of positive and negative evidence regarding whether the Veteran's anxiety disorder was caused by his active duty service.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.

Entitlement to service connection for anxiety disorder is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


